Case 1:19-cv-00374-NBF Document7 Filed 06/17/19 Page 1 of 7

In the Anited States Court of Federal Clating

 

 

No. 19-374C
(Filed: June 17, 2019)
NOT FOR PUBLICATION
)
KENNYA DONESHIA CURNEY )
SNEED, )
) Tucker Act; Statute of Limitations;
Plaintiff, ) Ripeness; Failure to allege a property
) interest.
v. )
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER OF DISMISSAL

On March 8, 2019, Plaintiff, Kennya Doneshia Curney Sneed (“Ms. Sneed”),
acting pro se, filed a complaint in this court seeking relief based on a Fifth Amendment
taking of her “personality” and “creative ideas” regarding the creation of the U.S. Bureau
of Engraving and Printing facility in Fort Worth, Texas and designs for U.S. currency

dating back to 1690. See Compl. at A-3-A-7. Ms. Sneed seeks $600 centillion. fd. at A-3.

On May 7, 2019, Defendant, the United States (“the government”), filed a motion
to dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Rules of
the United States Court of Federal Claims (“RCFC”). Mot. Dismiss at 1. Ms. Sneed has
not responded to the government’s motion. For the reasons set forth below, the court
finds that the majority of Ms. Sneed’s claims are barred by the six-year statute of

limitations governing claims arising out of the Tucker Act under 28 U.S.C. § 2501. In

 

 
Case 1:19-cv-00374-NBF Document 7 Filed 06/17/19 Page 2 of 7

addition, Ms. Sneed’s claim that the government has taken her idea of putting a woman’s
image on U.S. currency is not ripe, because the United States has not yet introduced such
currency. Moreover, even if the claim were ripe, Ms. Sneed has not alleged a property
interest that could be taken by the government. Consequently, Ms. Sneed’s case must be
DISMISSED.

I. FACTS

Ms, Sneed’s complaint begins with allegations of a taking beginning in 1984,

when she was playing as a child and contemplating how she would acquire more money.
Compl. at A-5. Ms. Sneed states that at that time her father gave her the idea of “building
a new bureau for more money in case something happened to Washington, DC.” Jd. Ms.
Sneed alleges that during this conversation, “the government [was] listening because they

had built Fort Worth bureau off a taking of personality.” /d!

Ms. Sneed further alleges that she had the idea of electronic benefits and that two
years after the inception of electronic benefits, she had the idea of printing currency in
“purple, pink, yellow, gold, blue, peach, and green.” /d. (referencing a conversation

where Ms. Sneed stated “This dollar needs some color.”).* She also claims that she had

 

1 Tt appears that Ms. Sneed is referring to the U.S. Bureau of Engraving and Printing facility in
Fort Worth, Texas, which began producing currency in 1990. History of the BEP and U.S.
Currency, MoneyFactory.gov, https:/Avww.moneyfactory.gov/uscutrency/history.html (last
visited June 13, 2019).

2 It appears that Ms. Sneed is referring to the Electronic Benefit Transfer program, which began
a pilot program in 1984 and was implemented by all states by 2002. A Short History of SNAP,
Food and Nutrition Service, https://www.{ns.usda.gov/snap/short-history-snap (last visited June
13, 2019). Additionally, the Bureau of Engraving and Printing began circulation of newly
designed notes with “subtle background colors” of green, peach, and blue in the fall of 2003.

2
Case 1:19-cv-00374-NBF Document 7 Filed 06/17/19 Page 3 of 7

the idea of including the images of “Harriet Tubman, Lucretia Mott, Dana, Sojourner,
and Eleanor” on currency,? and that she provided the United States with the idea to use

the Thomas Jefferson nickel. /d4

Finally, Ms. Sneed asserts that her personality has been unlawfully used since
1690, “with William Barton the great seal creator, which [she] thinks is [her].” /d.°
Although it is unclear when Ms. Sneed realized that the government had taken her
personality, in her complaint she states, “in the early 1980s... this all became to me.” /d.

II. LEGAL STANDARDS

A plaintiff acting pro se is generally held to “less stringent standards” of pleading
than those of a lawyer. Mone v. United States, 766 Fed. Appx. 979 (Fed. Cir. 2019) (citing
Haines v. Kerner, 404 U.S. 519, 520 (1972)). However, this liberal standard does not
extend to a pro se plaintiff's jurisdictional burden, which must be proven by a
preponderance of the evidence. Fid. & Guard. Ins. Underwriters, Inc. v. United States,

805 F.3d 1082, 1087 (Fed. Cir. 2015); Henke v. United States, 60 F.3d 795, 799 (Fed.

 

History of the BEP and U.S. Currency, MoneyFactory.gov,
https://www.moneyfactory.gov/uscurrency/history.html (last visited June 13, 2019).

3 The Treasury Department has not yet introduced any currency with Harriet Tubman’s image.
The Treasury Department has recently stated that it is delaying action on a new paper currency
with Harriet Tubman’s image for several years. Alan Rappaport, See a Design of the Harriet
Tubman $20 Bill That Mnuchin Delayed, N.Y. Times, June 14, 2019,
https://www.nytimes.com/2019/06/14/us/politics/harriet-tubman-bill html.

4 The Jefferson nickel was designed in 1938. Felix O. Schlaggs’s Jefferson Nickel Design,
JeffersonNickel.org, https://jeffersonnickel org/felix-o-schlagss-jefferson-nickel-design/ (last
visited June 13, 2019).

> William Barton created a design for the Great Seal in 1782, Third Great Seal Committee — May
1782, GreatSeal.com, http://greatseal.com/committees/thirdcomm/index.html (last visited June
13, 2019).

3
Case 1:19-cv-00374-NBF Document7 Filed 06/17/19 Page 4 of 7

Cir. 1997). Jurisdiction is a threshold matter in every case; without it, the court may not
proceed. RCFC 12(h)(3); Stee/ Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95
(1998). Importantly, the court has an independent duty to determine if it has subject
matter jurisdiction. Arbaugh v. Y&H Corp., 546 U.S. 500, 501 (2006) (citing kuhrgas AG

v. Marathon Oil Co., 526 U.S, 574, 583 (1999)).

This court’s jurisdiction is defined by the Tucker Act. 28 U.S.C. § 1491.
Specifically, the Tucker Act grants this court jurisdiction to hear suits “against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon an express or implied contract with the United States,
or for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C.

§ 149 1(a).

Claims arising from the Tucker Act are subject to a six-year statute of limitations
set forth in 28 U.S.C. § 2501, which states in relevant part: “Every claim of which the
United States Court of Federal Claims has jurisdiction shail be barred unless the petition
thereon is filled within six years after such claim first accrues.” A claim under the Tucker
Act accrues once all the events necessary to enable the plaintiff to bring suit have
occurred. Goodrich v. United States, 434 F.3d 1329, 1333 (Fed. Cir, 2006) (holding that a
claim accrues once the plaintiff knew or should have known that a claim existed). The
Supreme Court has made clear that the statute of limitations set forth in 28 U.S.C. § 2501
is jurisdictional. John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 133 (2008)

(finding that the six-year statute of limitations provided by 28 U.S.C. § 2501 is
Case 1:19-cv-00374-NBF Document7 Filed 06/17/19 Page 5 of 7

“absolute” and “jurisdictional” in order to achieve “a broader system-related goal, such as

facilitating the administration of claims’’).

In addition, this court does not have Tucker Act jurisdiction over claims that are
not ripe. Morris v. United States, 392 F.3d 1372, 1375 (Fed. Cir. 2004). A claim that is
contingent on future events which may or may not occur is not ripe for judicial review.
Systems Application & Tech., Inc. v. United States, 691 F.3d 1374, 1383 (Fed. Cir. 2012)
(citing Thomas v. Union Carbide Agr. Products Co., 473 U.S. 568, 580-81 (1985)). In
order to be justiciable, a claim challenging a government action must present a final

agency decision, rather than hypothetical or anticipated government action. /d. at 1384.

In ruling on a motion to dismiss pursuant to RCFC 12(b)(1), a court must accept
all uncontested factual assertions within the complaint as true and correct. North
Hartland, L.L.C. v. United States, 309 Fed. Appx. 389, 391 (Fed. Cir. 2009) (citing
Scheuer v. Rhoades, 416 U.S. 232, 236 (1974)). The court must also construe all
uncontested facts in favor of the plaintiff. Jd. The court may, however, “look beyond the
pleadings” to inquire into jurisdictional facts. Rocovich v. United States, 933 F.2d 991,
993 (Fed. Cir. 1991); BRC Lease Co. v. United States, 93 Fed. Cl, 67, 71 (2010).

Ill, DISCUSSION

Although it is difficult to discern the precise property interest Ms. Sneed claims
was taken, it appears that Ms. Sneed is seeking relief based on a Fifth Amendment taking
of her “personality” and “creative ideas” regarding the creation of the Bureau of
Engraving and Printing in Fort Worth, Texas and designs for U.S. currency. For the

reasons discussed below, the majority of Ms. Sneed’s claims are time-barred under 28
5
Case 1:19-cv-00374-NBF Document7 Filed 06/17/19 Page 6 of 7

U.S.C. § 2501 on the grounds that assuming that her creative ideas could be taken by the
government the “taking” of her personality and creative ideas occurred more than six
years before Ms, Sneed filed her complaint. Her only contemporary claim concerning
putting images of women on paper currency, including Harriet Tubman, is not ripe.
Moreover, as noted above, even if her claim were ripe, Ms. Sneed has not alleged a

property interest in her “creative ideas” that could have been taken by the government.

Ms. Sneed concedes in her complaint that she was aware of the government
actions that give rise to her complaint as early as the 1980s. Compl. at A-5 (stating that
she had the idea to establish the U.S. Bureau of Engraving and Printing in Fort Worth,
Texas in 1984 and that “in the early 1980s... this all became to me”). Indeed, Ms. Sneed
alleges that this taking of her personality may even “dat[e] back to 1690 with William
Barton ... which [she] thinks is [her].” /d. As for her allegations of a “taking” of her idea
for electronic benefits and printing money with more color, these claims are also time-
barred. Jd. As discussed above, all of these events occurred well over six years ago.
Electronic Benefit Transfer began in a pilot program in 1984 and was implemented by all
states by 2002. .4 Short History of SNAP, Food and Nutrition Service,
https://www.fns.usda.gov/snap/short-history-snap (last visited June 13, 2019).
Additionally, the Treasury Department began printing paper currency with background
colors in 2003. History of the BEP and U.S. Currency, MoneyFactory.gov,
https://www.moneyfactory.gow/uscurrency/history.html (last visited June 13, 2019). For
these reasons, the majority of Ms, Sneed’s claims are time-barred by the six-year statute

of limitations set forth in 28 U.S.C. § 2501,

 
Case 1:19-cv-00374-NBF Document 7 Filed 06/17/19 Page 7 of 7

To the extent that Ms. Sneed claims a taking of her idea to put a woman’s image
on money, the Treasury Department has not yet put a woman’s image on any issued
paper currency. See infra note 3. Because paper currency with a woman’s image has not
been issued by the government, this claim is not ripe. See Systems Application &
Technologies, Inc., 691 F.3d at 1383. In addition, even if Ms. Sneed’s claim were ripe,
Ms. Sneed has not alleged a property interest in putting a woman’s image on paper
currency (or for any of her other creative ideas) that could have been taken by the
government. To assert a valid takings claim under the Fifth Amendment, a claimant must
possess a “valid property interest.” Wyatt, v. United States, 271 F.3d 1090, 1096 (Fed.
Cir. 2001). There is no claim for taking a “personality” and Ms. Sneed has not alleged
that any of her “creative ideas” were protected by a patent or copyright. Because Ms.
Sneed has not alleged that she has a protected property interest, she cannot state a valid
takings claim and her case would have to be dismissed on this ground, in any event.

IV. CONCLUSION
For all of the reasons set forth above, the court hereby DISMISSES the complaint

for lack of jurisdiction. The clerk is directed to enter judgment accordingly.®

IT IS SO ORDERED.

 

 

Senior Judge

 

® Ms. Sneed’s motion for leave to file in forma pauperis filed on March 8, 2019 is GRANTED
for the limited purposes of this motion.

7
